Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interrogation module…configured to determine information” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (US 2014/0197981 A1, hereinafter “Hartley”).
Claim 1: Hartley discloses A method of identifying ghost aircraft, the method comprising: 
receiving, on a first aircraft, a transmission including an identification address configured to identify an other aircraft (“Hartley”, [0013], [0014], Fig. 1, receiving, on the ownership aircraft 104 a transmission including identification address from the second aircraft 108, [0017]); 
determining, via an interrogation module, information about the other aircraft based on the identification address to define interrogated data (“Hartley”, [0032], [0033], Fig. 2A, the air traffic snooping module 230 stored air traffic information comprising identification addresses of aircraft construes as interrogated data); 
determining real-time information about the other aircraft; comparing the real-time information and the interrogated data; and updating a display, within the first aircraft, based on the comparing (“Hartley”, [0028], [0036]-[0037], [0050], Fig. 3, steps 310-314, e.g., compare the ICAO address of the second aircraft 108 with the ICAO addresses of aircraft included in the TIS-B service status list; update the flight display based on the comparison as describes in Fig. 3, step 320).Claim 2: Hartley discloses the method of claim 1 wherein the interrogation module determines information from at least one of an onboard database or a ground station (“Hartley”, Figs. 1 and 2, [0013], the transmission originated from an ATC ground station or another aircraft).Claim 3: Hartley discloses the method of claim 2 wherein the interrogated data includes at least one of country of origin, flight plan, flight status, aircraft model, performance parameters of the other aircraft, or engine model (“Hartley”, Figs. 1 and 2, [0013], [0014], [0032]-[0033], e.g., TIS-B data construes as interrogated data).Claim 4: Hartley discloses the method of claim 3 wherein the onboard database includes the interrogated data for all aircraft located within a predetermined range of a flight path of the first aircraft (“Hartley”, Figs. 1 and 2, [0040], [0041]).Claim 5: Hartley discloses the method of claim 4 wherein the other aircraft is determined to be suspicious if an ICAO code for the other aircraft is not located in the onboard database (“Hartley”, [0050]-[0051], Fig. 3, step 314-316).Claim 6: Hartley discloses the method of claim 3 wherein the real-time information is one of an altitude or speed determined from the transmission (“Hartley”, [0035], [0048]).Claim 7: Hartley discloses the method of claim 3 wherein when the comparing indicates actual performance, defined by the real-time information, is greater than capability of the other aircraft, defined by the interrogated data, the updating includes flagging the other aircraft as suspicious (“Hartley”, [0050], [0051]).Claim 8: Hartley discloses the method of claim 1 wherein when the comparing indicates actual performance, defined by the real-time information, is greater than capability of the other aircraft, defined by the interrogated data, the updating includes flagging the other aircraft as suspicious (“Hartley”, [0050], [0051]).Claim 9: Hartley discloses the method of claim 8, further comprising checking, via a sensor, for a presence of the other aircraft at a broadcast location (“Hartley”, [0035]).Claim 10: Hartley discloses the method of claim 9, further comprising further adjusting (“Hartley”, Fig. 2C, [0042]).Claim 11: Hartley discloses the method of claim 9 wherein the sensor is aboard a secondary aircraft communicatively coupled to the first aircraft (“Hartley”, Fig. 1, [0017], aircraft 104 includes the ADS-B system may further be capable of receiving direct communication from other aircraft 108).Claim 12: Hartley discloses the method of claim 11 wherein the second aircraft is communicatively coupled to the first aircraft via an airborne mesh information system (“Hartley”, Fig. 1, [0025]).Claim 13: Hartley discloses the method of claim 1 wherein the transmission is an aircraft identification signal and the identification address comprises an ICAO code (“Hartley”, [0013], [0014]).

Claim 14: Hartley discloses A system for displaying information in an aircraft, the system comprising: 
a receiver adapted to receive an other aircraft identification signal, said aircraft identification signal including an identification address for the other aircraft (“Hartley”, [0013], [0014], Fig. 1, receiving, on the ownership aircraft 104 a transmission including identification address from the second aircraft 108, [0017]); 
(“Hartley”, [0018], [0042], Figs. 2A-2C, the display 222 configured to display air traffic information); and 
an interrogation module operably coupled to the receiver and the flight display and configured to determine information about the other aircraft based on the identification address to define interrogated data (“Hartley”, [0032], [0033], Fig. 2A, the air traffic snooping module 230 stored air traffic information comprising identification addresses of aircraft construes as interrogated data), determine real-time information about the other aircraft, compare the real-time information and the interrogated data and update the flight display based on the comparison (“Hartley”, [0028], [0036]-[0037], [0050], Fig. 3, steps 310-314, e.g., compare the ICAO address of the second aircraft 108 with the ICAO addresses of aircraft included in the TIS-B service status list; update the flight display based on the comparison as describes in Fig. 3, step 320).Claim 15: Hartley discloses the system of claim 14, further comprising an onboard database operably coupled to the interrogation module and including information about the other aircraft based on the identification address including at least one of country of origin, flight plan, flight status, aircraft model, performance parameters of the other aircraft, or engine model (“Hartley”, Figs. 1 and 2, [0013], [0014], [0032]-[0033], e.g., TIS-B data construes as interrogated data).Claim 16: Hartley discloses the system of claim 15 wherein the onboard database includes the interrogated data for all aircraft located within a predetermined range of a flight path of the aircraft (“Hartley”, Figs. 1 and 2, [0040], [0041]).Claim 17: Hartley discloses the system of claim 16 wherein the interrogation module is configured to update the flight display to mark the other aircraft as suspicious if an ICAO code for the other aircraft is not located in the onboard database (“Hartley”, [0050]-[0051], Fig. 3, step 314-316).Claim 18: Hartley discloses the system of claim 15, further comprising at least one sensor configured to output a signal related to a presence of the other aircraft at a broadcast location (“Hartley”, [0035]).Claim 19: Hartley discloses the system of claim 14, further comprising a communication assembly operably coupled to the interrogation module and configured to receive information from a secondary aircraft or a ground station (“Hartley”, Figs. 1 and 2, [0013], the transmission originated from an ATC ground station or another aircraft).Claim 20: Hartley discloses the system of claim 14 wherein the other aircraft identification signal is a Mode S transmission and the identification address comprises an ICAO code (“Hartley”, [0013], [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,911,342  (Herder) — discloses system and method of an aircraft receives ADS-B transmissions from other aircraft.
US Patent No. 8,736,465 (Rutherford) — discloses aircraft traffic displays retrieved data corresponding to aircraft ID from database.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143